          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  BATESVILLE DIVISION

EARNEST RAY MACK
ADC #129856                                                   PLAINTIFF

v.                     No.1:19-cv-106-DPM

JARED DOVER, Sergeant, NCU;
JARED WALKER, Corporal, NCU;
JEREMY ALMAN, Sergeant, NCU;
and MARJORIE HALL, Head Nurse, NCU                          DEFENDANTS

                           JUDGMENT
     Mack's complaint is dismissed without prejudice.


                                 ~ 'vlallti-•
                                                 ~
                               D .P. Marshall Jr.
                               United States District Judge

                                 I'(   ;zehtv~   ).0f)..O
